     Case 3:18-cv-02882-JLS-JLB Document 42 Filed 05/04/21 PageID.725 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID DURAN, an individual, on behalf               Case No.: 18-CV-2882 JLS (JLB)
     of himself and all others similarly situated,
12
                                        Plaintiff,       ORDER (1) GRANTING JOINT
13                                                       MOTION TO DISMISS AND (2)
     v.                                                  DENYING AS MOOT PETITION TO
14
                                                         COMPEL ARBITRATION AND
     KNIGHTS OF COLUMBUS, a
15                                                       STAY ACTION
     Connecticut corporation,
16                                    Defendant.
                                                         (ECF Nos. 36, 41)
17
18
19         Presently before the Court is the Parties’ Joint Request for Dismissal Pursuant to
20   Federal Rule of Civil Procedure 41 (ECF No. 41). Good cause appearing, the Court
21   GRANTS the Joint Request. As stipulated by the Parties, the Court DISMISSES WITH
22   PREJUDICE, with each Party to bear its or his own costs and attorney’s fees.
23         In light of the Parties’ Joint Request for Dismissal, the Court DENIES AS MOOT
24   Defendant’s Petition to Compel Individual Arbitration and Stay Action Pending
25   Arbitration (ECF No. 36).
26   ///
27   ///
28   ///

                                                     1
                                                                               18-CV-2882 JLS (JLB)
     Case 3:18-cv-02882-JLS-JLB Document 42 Filed 05/04/21 PageID.726 Page 2 of 2



 1        The Clerk of Court shall close the file.
 2        IT IS SO ORDERED.
 3   Dated: May 4, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                       18-CV-2882 JLS (JLB)
